DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 May 2019 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haksoz et al. AU B-68293/90,
Regarding Claims 1, 14, and 15, Haksoz teaches an uninterruptible power supply (UPS) device (figs. 1 and 2) for connection of a 3-wire multiphase AC source (VIR, VIB, VIB, fig. 2) to a 3-wire multiphase load (VOR, VOY, VOB, fig. 2), the UPS device is provided for multiphase operation, comprising
a converter part (14 and 18, fig. 1 within 40, figs. 1 and 2), which is connected to at least one power source and the load, and 
a 3-wire bypass (39, figs. 1 and 2), which interconnects the AC power source to the load, whereby the bypass comprises 
a bypass switch (38, figs. 1 and 2), which comprises an independently controlled switching unit for each phase of the AC source, and 
a control unit (28, figs. 1 and 2), which controls the converter part and the bypass switch, whereby the control unit controls the bypass switch to power one of the three phases of the load directly via the bypass by one phase of the AC source, and the control unit controls the converter part to power the remaining two phases of the load (As a further feature, if there is an electronics fault in either the power circuit 40 or the controller 28 of any particular single phase UPS 10, this will cause the operation of hybrid switch 38, such that only that phase will be bypassed, with the other phases continuing to operate on line. Similarly, if there is an overcurrent on any one phase, as detected from line 24 by line 50, then the master controller 42 will cause the respective controller 28 to effect that power circuit 40 which is experiencing the overcurrent, refer to page 10, lines 19-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haksoz et al. AU B-68293/90, in view of Cairoli et al. US 2017/0085121.
Regarding Claim 2, Haksoz teaches all of the limitations of Claim 1 above, however is silent, wherein each switching unit comprises semiconductor switches, which are not current-commutated.
Cairoli teaches wherein each switching unit comprises semiconductor switches, which are not current-commutated (IGCT, refer to [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the switches as taught by Cairoli with the UPS of Haksoz in order to provide power to the load. 
Regarding Claims 3 and 16, Haksoz teaches all of the limitations of Claim 1 above, however is silent wherein each switching unit comprises two independently controlled uni-directionally conducting and reverse blocking semiconductor switches, which form an anti-parallel pair of semiconductor switches.
Cairoli teaches wherein each switching unit comprises two independently controlled uni-directionally conducting and reverse blocking semiconductor switches, which form an anti-parallel pair of semiconductor switches (323, 324, fig. 4 and refer to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the switches as taught by Cairoli with the UPS of Haksoz in order to provide power to the load. 
Regarding Claims 4 and 17, the combination of Haksoz and Cairoli  teaches all of the limitations of Claim 3 above and further teaches wherein the semiconductor switches includes reverse blocking capability having inherent bi-directional voltage blocking capability or together with a reverse blocking device (refer to [0020] of Cairoli).

Claims 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haksoz et al. AU B-68293/90, in view of Johansen et al. US 2012/018171.
Regarding Claim 5, Haksoz teaches all of the limitations of Claim 1 above, however is silent wherein the control unit is operable to control the converter part and the bypass switch to rotate the phase of the AC source, which directly supports the load via the bypass, between the bypass phases.
Johansen teaches wherein the control unit is operable to control the converter part and the bypass switch to rotate the phase of the AC source, which directly supports the load via the bypass, between the bypass phases (refer to [0042] and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Johansen with the UPS of Haksoz in order to provide stability to the system. 
Regarding Claim 6, the combination of Haksoz and Johansen teaches all of the limitation of Claim 5 above and further teaches wherein the control unit is operable to 
Regarding Claim 7, the combination of Haksoz and Johansen teaches all of the limitation of Claim 5 above and further teaches wherein the control unit is operable to control the converter part and the bypass switch to rotate the phase of the AC source, which directly supports the load via the bypass, between the bypass phases to adjust a phase angle of the bypass phase rotation to support a load current phase shift vs. bypass voltage (refer to [0042] and [0044] of Johansen).
Regarding Claim 19, the combination of Haksoz and Johansen teaches all of the limitation of Claim 6 above and further teaches wherein the control unit is operable to control the converter part and the bypass switch to rotate the phase of the AC source, which directly supports the load via the bypass, between the bypass phases to adjust a phase angle of the bypass phase rotation to support a load current phase shift vs. bypass voltage (refer to [0042] and [0044] of Johansen).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haksoz et al. AU B-68293/90, in view of Chivite Zabalza et al. US 2012/ 0113695.
Regarding Claim 8, Haksoz teaches all of the limitations of Claim 1 above, however is silent wherein the control unit is operable to control the converter part and the bypass switch to inject a bypass voltage third harmonic to load voltage control reference to allow a reduced link level to maintain peak load voltage in load voltage specification.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Chivite Zabalza with the UPS of Haksoz in order to provide stability to the system. 

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haksoz et al. AU B-68293/90, in view of Faria et al. US 6,295,215.
Regarding Claim 9, Haksoz teaches all of the limitations of Claim 1 above, however is silent wherein the control unit is operable to control the converter part and the bypass switch to control phase-to-phase voltages of the DC/AC converter to support a load voltage specification.
Faria teaches wherein the control unit is operable to control the converter part and the bypass switch to control phase-to-phase voltages of the DC/AC converter to support a load voltage specification (refer to col. 5, line 66 to col. 7, line 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Faria with the UPS of Haksoz in order to provide the required power to the load. 
Regarding Claim 10, the combination of Haksoz and Faria teaches all of the limitations of Claim 9 above and further teaches wherein the control unit is operable to control the converter part and the bypass switch to control phase-to-phase voltages of 
Regarding Claim 20, the combination of Haksoz and Faria teaches all of the limitations of Claim 10 above and further teaches wherein the control unit is operable to control the converter part and the bypass switch to bi-directionally transfer energy between the DC link and the AC source via the bypass (refer to col. 5, line 66 to col. 7, line 38 of Faria).
Regarding Claim 11, the combination of Haksoz and Faria teaches all of the limitations of Claim 9 above and further teaches wherein the control unit is operable to control the converter part and the bypass switch to bi-directionally transfer energy between the DC link and the AC source via the bypass (refer to col. 5, line 66 to col. 7, line 38 of Faria).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haksoz et al. AU B-68293/90, in view of Lin et al. US 2007/0114852.
Regarding Claim 12, Haksoz teaches all of the limitations of Claim 1 above, however is silent wherein the UPS devices are connected in parallel to the load.
Lin teaches wherein the UPS devices are connected in parallel to the load (22 and 23, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Lin with the UPS of Haksoz in order to provide constant power to the load. 

Regarding Claim 13, the combination of Haksoz and Lin teaches all of the limitations of Claim 12 above and further wherein the UPS system has multiple parallel communication buses between the UPS devices and/or between the bypass switches of the UPS devices (225, 235, fig. 3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haksoz et al. AU B-68293/90, in view of Cairoli et al. US 2017/0085121, and in further view of Johansen et al. US 2012/018171.
Regarding Claim 18, the combination of Haksoz and Cairoli teaches all of the limitations of Claim 2 above, however is silent wherein the control unit is operable to control the converter part and the bypass switch to rotate the phase of the AC source, which directly supports the load via the bypass, between the bypass phases.
Johansen teaches wherein the control unit is operable to control the converter part and the bypass switch to rotate the phase of the AC source, which directly supports the load via the bypass, between the bypass phases (refer to [0042] and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Johansen with the UPS of the combination of Haksoz and Cairoli in order to provide stability to the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        11 January 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836